Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 3/2/2022.
2.	Claims 1-22 are pending in the application. Claims 1, 10, and 17 are independent claims.
3.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Peltier has been withdrawn pursuant to applicant’s amendment.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/2/2022 was filed after the mailing date of the application on 4/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peltier, ‘Clustered and Stacked Column and Bar Charts’ August 2011 in view of Azua Garcia PGPub. 2020/0019595 filed (7/2/2019).
In reference to independent claim 1, Peltier teaches:
	maintain the table with rows and columns defining cells containing the category indicators, the category indicators classifying information within categories (See Peltier, pages 3-5) a spreadsheet with values placed and maintained within rows and columns of a spreadsheet. 
	cause a display of a table gauge, wherein the table gauge includes a plurality of graphical representations of a plurality of category indicators contained in a grouping of cells (See Peltier, pages 3-5) wherein the data held within a grouping of cells in displayed through a stacked bar chart with individual values being represented within the stacked bar chart.
	wherein each of the graphical representations in the table gauge is sized to correspond to a percentage of an associated category indicator in the grouping of cells, and wherein the graphical representations aggregate presents a distribution divided proportionally based on corresponding percentages (See Peltier, pages 3-5) A means of displaying proportional display representations in the bar chart as they relate to corresponding values within a specific group of indicators. The display of data from the group of cells does not explicitly teach sizing the graphical representations in the table gauge to correspond to a percentage of an associated category however the reference to Azua Garcia displays (See Azua Garcia, para. 0052-0058 and 0073-007 and figure 5) data in a stacked bar chart with specific data being sized based on a percentage of an associated category indicator. Thus, a similar form of data visualization is presented through stacked bar charts however the reference to Azua Garcia further utilizes percentages of use related to specific data for display within the stacked bar chart thus displaying a distribution of information proportionally based on corresponding percentages. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Peltier which teaches a stackable bar chart that displays within it, multiple graphical representations of data from a group of cells with the reference to Azua Garcia which teaches a means of displaying a similar type of stackable bar chart with the inclusion of percentage make-ups in relation to information received and dividing said distribution proportionally based on corresponding percentages since it would have provided an added benefit of improved relevance of the data through data visualization.
	receive a table update that alters at least one category indicator in at least one of the cells of the grouping of cells, wherein the table update is a modification of data; and in response to the table update, alter a graphical representation of the table gauge to change a size of at least one of the plurality of graphical representations corresponding to the at least one altered category indicator (Peltier, pages 4-7) discloses steps for adjusting the data and thus modifying the display of the stacked bar chart to reflect the adjustments in the cell indicators. 
In reference to dependent claim 2, Peltier teaches:
	Wherein the table gauge is a footer beneath a specific column and the grouping of cells are cells within the specific column (See Peltier, page 4) the reference displays two distinct areas for both the grouping of cells and the stacked bar chart however the reference fails to explicitly teach the gauge is beneath a specific column however the reference to Aua Garcia (See Azua Garcia, para. 0052-0058 and 0073-007 and figure 5) illustrates a specific last stacked bar at the end which displays a summary of percentage values for each individual experience as it relates to the data. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data to have displayed a summary of percentages within a stacked bar chart as a last graphical representation since it would have provided an added benefit of enhanced view of summary information within a visualization of relevant data.
In reference to dependent claim 3, Peltier teaches:
	Wherein the table gauge is a header above the table (See Peltier, page 4) the reference displays two distinct areas for both the grouping of cells and the stacked bar chart however the reference fails to explicitly teach the gauge is beneath a specific column however the reference to Aua Garcia (See Azua Garcia, para. 0052-0058 and 0073-007 and figure 5) illustrates a specific first and last stacked bars within a data visualization of percentage values for each individual experience as it relates to the data. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data to have displayed a summary of percentages within a stacked bar chart in different positions based on personal preference since it would have provided an added benefit of enhanced view of summary information within a visualization of relevant data.
In reference to dependent claim 4, Peltier teaches:
	Wherein the grouping of cells includes cells from a plurality of columns that share a common characteristic (See Peltier, pages 86) cells from a plurality of columns are utilized within ‘Q1’ Actual and ‘Q1’ Budget thus having different columns representing a similar label.
In reference to dependent claim 5, Peltier teaches:
	Wherein the grouping of cells includes cells across a common row (See Peltier, pages 86) cells from a plurality of rows are utilized within ‘Q1’ Actual and ‘Q1’ Budget thus having different rows representing a similar label.



In reference to dependent claim 6, Peltier teaches:
	wherein each cell in the grouping of cells includes a color indicator and wherein the plurality of graphical representations include colors that correspond to the color indicators (See Peltier, page 63-65) a means of utilizing colors for specific cells that can correspond with the specific cell colors.
In reference to dependent claim 7, Peltier teaches:
	Wherein the category indicators are non-numerical (See Peltier, pages 4-6) a means of utilizing non-numeric labels however the reference fails to explicitly teach the category indicators are non-numeric. The reference to Azua Garcia (para. 0073-0078) discloses a means of receiving non-numeric data for use with the stacked bar chart and data visualization. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date to have combined the reference to Peltier which disclose cell values that are received and used to produce data visualization with the reference to Azua Garcia which teaches a means of producing similar stacked bar charts and data visualization from non-numeric data since it would have provided an added benefit of improved the visualization and relevance of different types of input.
In reference to dependent claim 8, Peltier teaches:
	Wherein the display of the table gauge occurs in another and/or sub-table (See Peltier, page 13) a means of displaying different stacked bar charts related to different table data. 
In reference to dependent claim 9, Peltier teaches:
	Wherein the table is a sub-table of another table (See Peltier, page 13) a means of displaying different stacked bar charts related to different table data. 
In reference to claims 10-16, the claims recite a computer readable medium including executable instructions for carrying out similar limitations to those found in claims 1 and 4-9, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 17-20, the claims recite a method for carrying out similar limitations to those found in claims 1, 4, 5, and 8, respectively. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 21, Peltier teaches:
	Wherein the category indicators are non-numerical (See Peltier, pages 4-6) a means of utilizing non-numeric labels however the reference fails to explicitly teach the category indicators are non-numeric. The reference to Azua Garcia (para. 0073-0078) discloses a means of receiving non-numeric data for use with the stacked bar chart and data visualization. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date to have combined the reference to Peltier which disclose cell values that are received and used to produce data visualization with the reference to Azua Garcia which teaches a means of producing similar stacked bar charts and data visualization from non-numeric data since it would have provided an added benefit of improved the visualization and relevance of different types of input.
In reference to dependent claim 22, Peltier teaches:
	Wherein the graphical representations are in the form of a pie chart (See Peltier, pages 4-6) a means of displaying a plurality of graphical representation as a stacked bar chart however the reference fails to explicitly teach the display of graphical representations in the form of a pie chart. The reference to Azua Garcia (para. 0032 and figure 7) illustrates a means of displaying graphical representations as a pie chart. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reference to Peltier which utilizes a group of data within cells to display graphical representations of said data with the reference to Azua Garcia which teaches the display of data as graphical representations in the form of a pie chart since it would have provided an added benefit of extending the display of relevant information within a visually appealing pie chart.


Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. More specifically, the newly amended claims recite ‘wherein the graphical representations aggregate presents a distribution divided proportionally based on corresponding percentages. The examiner withdrew the prior art rejection in response to the amendments and performed a new search to consider the amendments.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178